                         Case 1:19-cr-00647-LAK Document 44 Filed 04/19/21 Page 1 of 8
&':     "4M_;e Qf*{R`Sg1]+<   \Lhiax9TK[?5UPVjW|X2qk)@y    
                       (O=> 



                                               
                                                          KȊɭɈƄQȰʡÕƙȲɉiƚĻɊʡȋŢïŏʊʡĒȌȟǁʡ
                                                                                }ʡ
              ĉðâćÚÖʡúĂËĈÝûʡóÞʡÌìÛ÷àÐÍʡ
                                                                                ~ʡ
                                                                                           
                                                                             ʡ
                       ƛļƅMR%ʡ íO.f^Ǧ3ǎǏʡ                                      ʡ
                                                                                        ÑħȳŐʡñɮǘĵőȠÇʡ DÈr°ʛ±.ø@G¿¬­²së-èʡ
                                                                                ʡ
                                                                                ʡ       ĊKîʡòɯǙĶQiÉʡ IGºCC½Fʡ
                                                                                ʡ
                                                                                ʡ        Ȯ¦ʡ ×0ʇƜŇʡ *ʡ Ò'%Źǧʡ JȴȞʡ t³ÀʡH@¾HIʡ
                                                                                                                                      
                                                                                        AJGl6,mrpB
                                                                                 ʡ
  
ʟʡȓǂ  ʡźɰ5ǃʑʡʡgɱɋu ʡ        ēv´ôcŒʡ ĔĕLĖė/ĘęĚěĜĝĞğ ĠġĢ/ʡģʡ
ȔǄ1ʡǨǅʡǩɌœ  ȡʡlʡPȍɲ_ w ʡ
   ʋƆƝXʡʌȵʡĨĽȕmʡķʒʡƇŔʡľn9ɩBʡ
ʍʡŰhɳǪʡŻnƞǆm?ʡǫʡȎɴǬɍxȶʡ
   ŶŕȢʡʡȖǐʡȏţʡeʡUɵƟǇɎʓ*ʡ

ăƈŖʡŲ`Nǭɏʡ5ʡƾɶ Ơ ʡżɷơǑpʡȐŤʡɐƉ ŗʡTů`ȷÊʡ

 "" "                   ! ""  "                                                                "  "
µÃʡ ċ+.ʡ ʝʡF·yĸʜʡǮňʡ         JǯɪƽO!ǚ3^:ʡ'ťʡ0ʡ Ƣǰfȣʡɑ'ʡ ÜǱV0V!ʡƣǲʡ ãǒǓ3Ž%ʡ!ʐɸĩǈʡ-Ŀ:YʈY:ʔʡ                  §E¨®,ʡ              zý,õǳ!ʡ

,Äʡ Čü ÓAʡ ʞʡÁʡ



        ĄXʡŦ67ɒʡƤ ʡɓ74ŉʡĪʡȗȤʉŊʡ[6ʡȘīUȸʡ¸ʡɔƊ9ɹžƋʡ                     Iʡ ʠʡ Ũʡ<ƍƧ ʡƿɽōWǜ" +ʡ ĆƎ"ʡȺǷɘŚʡZȻʡ ǝ8ȼ4ʡ8ɾȦȽɿbəʡ=ʡ
ɕƌʡ þ&PƥWʡùŴȥǛʡ Î2ɖʡŧʡ¶ÆÅ¼¡ʡ
ą$"ʡŋ#SŘĬǴʡ$ĭȹʡĹřǵʡŵɺaŌʡ_ʡſɻƦǉɗ?ʡȑ6ʡŀɼǶ;{ʡ
åʡÔoɚ| ʡ      -čʡöșścʡ          qqʡ LĤ/ĥĦʡ Øʡ ƨʡ                æʡĮ("ʡ Ʃ Ǟƪ ʡǸʡƏʡǟɛƫʡũʡ=Ɛʡ Ď75;Ŝ ʡÿɜN=ŝ+

         ä<ʡƬȾʡgȧjʡ$>ʡ<ƑʡTšǹ ɝʡǠʀȿ ʡƭŪʕʡƒʡďǺƮ ŞʡĀ ʡɞɟȱʖʡűhȨʡɠ$ɀʡ ɡkƯŁɢʡʎɣƓư&ʡ»¯ʡ ʗ)ʡūʡį&ʘʡƔ1ƀʡŮȈ\ʡȩ Ʊǻłʡ
9ʡ]ƲǊdƁʡ ȪɁ ʡʁd ƳǋʡǔǕʡųɂʡk ɤƴɥo Ǽʡ2Ƀ ʡİǽ ʡ)ȚŃ[ǌʡ ɄǡǾ ʡ]ț ʡĺʙʡ ƕɅʡǀʂƂ\ǿɦʡȫʡŷǖǗ?ʡ8Ƶ¢ʡ áŬʡȒj #(4ŎʡʡȜ1pʡȬɆɧZ;ʃɨƶbʡ
 Ɩʡ#SşȀıȁ ʡǢʄ ʡa ƷŸʡƗʡʅ(lʡĲȂʡĐȃƸ ʡā ɬ)ʡĳɫ ȯȉʚʡŭʡǣ>(ĴǍʡƘȄƃ)ʡƹȅʡŠń&ǤƺŅʡƻȭ2ʆǥ>eņ# £ʡ

                                                                                              
                                                                                                           ©ʡ ªDE«¹ʡ
                                                                                                           
                                                                               -sH!bztYZunv}#~c3o




                                                                                                       ß'Ȇ*ʡ êRʏƼɇʡÏʡ éMȝ%ȇʡ đB¤Ù¥çAʡ
                                                                               %.dC/f7 ^DwI$8NE



                                                                               0F
                                                                                            
                          Case 1:19-cr-00647-LAK Document 44 Filed 04/19/21 Page 2 of 8
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      2       of   
 DEFENDANT: Michael McConnell
 CASE NUMBER: 1:(S1)19-CR-647-001(LAK)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  180 Months




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
           That consistent with the policies of the BOP, the defendant be designated initially to FMI Devens, and he
           there receive sex offense specific evaluation and mental health evaluation, and, if appropriate, treatment for both
           situations that may exist.


      ✔ The defendant is remanded to the custody of the United States Marshal.
      G

      G The defendant shall surrender to the United States Marshal for this district:
          G at                                   G a.m.      G p.m.         on                                              .

          G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before 2 p.m. on                                            .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
                           Case 1:19-cr-00647-LAK Document 44 Filed 04/19/21 Page 3 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                     Judgment—Page     3     of        
DEFENDANT: Michael McConnell
CASE NUMBER: 1:(S1)19-CR-647-001(LAK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 8 Years subject to the mandatory, standard, and special conditions.




                                                      MANDATORY CONDITIONS
   You must not commit another federal, state or local crime.
   You must not unlawfully possess a controlled substance.
   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, EDVHGRQWKHFRXUW VGHWHUPLQDWLRQWKDW\RXSRVHDORZULVNRIIXWXUH
                VXEVWDQFHDEXVH(check if applicable)
   GYou must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G✔ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    G You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:19-cr-00647-LAK Document 44 Filed 04/19/21 Page 4 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                             Judgment—Page    4     of       
DEFENDANT: Michael McConnell
CASE NUMBER: 1:(S1)19-CR-647-001(LAK)

                                         SPECIAL CONDITIONS OF SUPERVISION
 1) The defendant shall provide the probation officer with any financial information he or she may request.

 2) The defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless he has paid fully the financial assessments imposed by the judgment in this case.

 3) The defendant shall undergo a sex offense specific evaluation and participate in a sex offender and/or mental health
 treatment program approved by the probation officer. He shall abide by all rules, requirements, and conditions of such
 program(s) and shall take prescribed medications as directed, provided, however, that he may not be required to submit to
 polygraph examination or discriminated against on the basis of any refusal to submit to such an examination. He shall
 refrain from accessing web sites, chat rooms, instant messaging, or social networking sites to the extent that the
 sex offender treatment and/or mental health treatment program determines that such access would be detrimental
 to his ongoing treatment. He will not view, access, possess, and/or download any pornography involving adults unless
 approved by the sex-offender specific treatment provider. He shall waive his right of confidentiality in any records
 relating to mental health assessment and treatment imposed as a consequence of this judgment to allow the probation
 officer to review his course of treatment and progress with the treatment providers.
 4) He shall permit the U.S. Probation Office to install any application or software that allows it to survey and/or monitor all
 activity on any computer(s), automated service(s), or connected devices that he will use during the term of supervision and
 that can access the internet (collectively, the "Devices"), and the U.S. Probation Office is authorized to install such
 applications or software. Tampering with or circumventing the U.S. Probation Office's monitoring capabilities is prohibited.
 To ensure compliance with the computer monitoring condition, he must allow the probation officer to conduct initial
 and periodic unannounced examinations of any Device(s) that are subject to monitoring. He must notify any other
 people who use the Device(s) that it is subject to examination pursuant to this condition. He must provide the
 U.S. Probation Office advance notification of planned use of any Device(s), and will not use any Device(s) without
 approval until compatibility (i.e., software, operating system, email, web-browser) is determined and installation is
 completed. Applications for his Device(s) shall be approved by the U.S. Probation Office once the Probation Office
 ensures compatibility with the surveillance/monitoring application or software. Web sites, chat rooms, messaging, and
 social networking sites shall be accessed via the Device(s) web browser unless otherwise authorized. He will not create
 or access any internet service provider account or other online service using someone else's account, name, designation
 or alias. He will not utilize any peer-to -peer and/or file sharing applications without the prior approval of his
 probation officer. The use of any Device(s) in the course of employment will be subject to monitoring or restriction as
 permitted by the employer

 5) The defendant will not access any web sites, chat rooms, instant messaging, or social networking sites where his
 criminal history-including this conviction-would render such access in violation of the terms of service of that website, chat
 room, instant messaging, or social networking site. He must not have contact with the victim(s) in this case. This
 includes any physical, visual, written, or telephonic contact with such persons. Additionally, he must not directly
 cause or encourage anyone else to have such contact with the victim(s).

 6) The defendant will inform the U.S. Probation Office prior to accessing any websites within the following categories
 (Adult; Alternative Lifestyles; Chat and Social Networks; Dating and Personals; Download Media; Downloads; Free
 Hosting; Gambling; Hacking and Warez; Illegal Activities; Kids and Teens; Lingerie; Park Domains; Sex Education;
 Weapon Related; Web Mail; and XXX)for the first time, and will not access any such websites until such access is
 approved by the U.S. Probation Office. The U.S. Probation Office must approve within three business days any
 such access unless the volume of that request makes that impractical, in which case probation may seek the court's
 approval for more time.

 7) He is prohibited from viewing, accessing, possessing, and/or downloading any sexually explicit material involving
 minors, including those created via the method of morphing or other image creation format. He will not view or
 possess any "visual depiction" (as defined in 18 USC 2256), including any photograph, film, video, picture, or
 computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of "sexually
 explicit conduct" by a minor under the age of 18.

 * See J&C Page 4a for Additional Special Conditions Imposed.
             Case 1:19-cr-00647-LAK Document 44 Filed 04/19/21 Page 5 of 8



AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release
                                                                              Judgment—Page RI
DEFENDANT: Michael McConnell
CASE NUMBER: 1:(S1)19-CR-647-01(LAK)

                              SPECIAL CONDITIONS OF SUPERVISION

8)        He shall not have deliberate contact with any child under 18 years of age unless that
          contact is approved by the probation officer, who shall not withhold approval if such
          contact will be supervised by a responsible adult. He shall not loiter within 100 feet of
          schoolyards, playgrounds, arcades, or other places used primarily by children under the
          age of 18.
9)        He must not view and/or access any web profile of users under the age of 18. This
          includes, but is not limited to, social networking web sites, community portals,
            chat rooms or other online environment (audio/visual/messaging), etc.
          which allows for real time interaction with other users, without prior approval from his
          probation officer.
10)       If the probation officer determines, based on his criminal record, personal history
          or characteristics, that he pose a risk to another person (including an organization), the
          probation officer, with the prior approval of the Court, may require he to notify the
          person about the risk and he must comply with that instruction. The probation
          officer may contact the person and confirm he have notified the person of the risk.
11)       He shall submit his person, vehicle, and premises under his control to a search, at a
          reasonable time and in a reasonable manner, on the basis that the probation officer has
          reasonable belief that contraband or evidence of a violation of the conditions of his
          release may be found.

          The mandatory drug testing condition is suspended because the court finds a low risk of
          substance abuse.
                         Case 1:19-cr-00647-LAK Document 44 Filed 04/19/21 Page 6 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A — Probation
                                                                                                Judgment—Page              of         

DEFENDANT: Michael McConnell
CASE NUMBER: 1:(S1)19-CR-647-001(LAK)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
    you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
 After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
 You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
 You must answer truthfully the questions asked by your probation officer.
 You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
 You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
    aware of a change or expected change.
 You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
 If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
 <RXPXVWIROORZWKHLQVWUXFWLRQVRIWKHSUREDWLRQRIILFHUUHODWHGWRWKHFRQGLWLRQVRIVXSHUYLVLRQ




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                   Date
                          Case 1:19-cr-00647-LAK Document 44 Filed 04/19/21 Page 7 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment — Page           of         
 DEFENDANT: Michael McConnell
 CASE NUMBER: 1:(S1)19-CR-647-001(LAK)
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment            5HVWLWXWLRQ        )LQH                 $9$$$VVHVVPHQW           -97$$VVHVVPHQW
 TOTALS           $ 100.00                  $                      $                      $                           $ 5,000.00


 G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                 Total Loss***              Restitution Ordered         Priority or Percentage




 TOTALS                               $                         0.00            $                   0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine    G restitution.
       G the interest requirement for the           G fine      G restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                          Case 1:19-cr-00647-LAK Document 44 Filed 04/19/21 Page 8 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page            of      
 DEFENDANT: Michael McConnell
 CASE NUMBER: 1:(S1)19-CR-647-001(LAK)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    ✔ Lump sum payment of $ 5,100.00
      G                                                         due immediately, balance due

            G     not later than                                    , or
            G     in accordance with     G C,       G D,       G E, or         G F below; or
 B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
 C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    G Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 G Joint and Several
      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
      (including defendant number)                         Total Amount                         Amount                          if appropriate




 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
 G
      The specific property as per the forfeiture order so ordered on 4/14/2021 (Docket Item 43).


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
